PER CURIAM.
On the first appeal of this case, the judgment in favor of the adverse possession claimant (Tensaw Land & Timber Company, Inc.) was reversed and the cause remanded for further proceedings. Kerlin v. Tensaw Land & Timber Company, Inc., 390 So.2d 616 (Ala.1980). Upon retrial, a judgment was entered in favor of the record title holder (Robert Kerlin). Our thorough review of the record, assisted by our study of the excellent briefs of counsel, constrains us to hold that the evidentiary deficiency noted on the first appeal has not been overcome; and the heavy burden which the law casts upon an adverse possession claimant to prove his case through the principle of tacking has not been met.
AFFIRMED.
AH the Justices concur except ADAMS, J., not sitting.